 398DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The appropriate unit :The parties in Case No. 1.4-RM-43 stipulated and we find that alltruck drivers employed by the Employer at its establishments at St.Louis and Clayton, Missouri,and Scott Air Base, Illinois,excludingall other employees,clerical and office employees,guards, professional.employees,and supervisors as definedby the Actconstitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.OrderITISHEREBY ORDEREDthatthepetition of the Employer in CaseNo:.14-RM-42 be, and it herebyis, dismissed.[Text of Direction of Election omitted from publication in thisvolume.1KOHLER COMPANYandINTERNATIONAL UNION, UNITED AITrOMOBILE,.AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS Or AMERICA,UAW-CIO, PETITIONER.CaseNo. 13-RC-1516.February 26,.1951Decisionand Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National,Labor Relations Act, a hearing was held before Herman J. DeKoven,,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-meln-ber panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Kohler Workers Association, herein called the Intervenor, con-tends that an existing contract between it and the Employer is a barto this proceeding.The present contract was executed on August31, 1950.The prior contract, executed on October 5, 1948, expired onDecember 31, 1949.There was no written collective bargainingagreement between the Employer and the Intervenor between Decem-ber 31, 1949, and August 31, 1950. 1The Petitioner made its request'The Employer and the Intervenor were in the process of negotiating the present contractduring that interval.93 NLRB No. 69. KOHLER COMPANY399for recognition on August 24, 1950, and filed the petition herein on.August 25, 1950.The Intervenor argues that the circumstance that there was bargaining between the parties and negotiations for a new contract dur-ing the interval between the expired contract and the new one, itself;constitutes a bar.We do not agree.As the new contract was notexecuted until after the filing of the petition herein, we find that itis not a bar to this proceeding. 2We find that a question affecting commerce exists concerning the,representation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.All parties agree that the following employees should be includ-ed in the bargaining unit : All employees described in the October.23, 1950, Supplement "B" of the present contract between the Ein-ployer and the Intervenor, 3 and all employees described in Supple-ment "F," 4 including employees doing experimental work in thedevelopment department.They also agree that the gatemen, em-_ployees in the employment department, doctors, dentists, nurses,engineers, employees in the chemical and physical laboratory, em-ployees classified as confidential secretaries, professional employees,,and supervisors should be excluded from the unit.The parties arein disagreement as to the inclusion of the following employees : Shop.office stenographers, watchmen, clerks in the medical department,draftsmen and technicians referred to in said Supplement "B"; thegeneral office and clerical employees referred to in the October 23,,1950, Supplement "D"; and the American Club employees referredto in Supplement "E" of the contract.The Petitioner contends thatthese employees should be excluded from the unit, the Intervenor-urges that they should be included, and the Employer generally takes-the position that these employees should be permitted to determinefor themselves as to whether or not they should be included in the unit..Prior Bargaining HistoryIn 1934 the Board conducted an election among the Employer'semployees in which the Intervenor participated.While both theproduction and maintenance and office and clerical employees voted,the ballots of the office and clerical employees were impounded andnot counted.Thereafter the Employer was ordered, by a Boarddecision, to recognize the Intervenor as the exclusive representative8New England Container Company,91 NLRB 1430;The Basic Lumber Products Divisionof the New York Coal Company,92 NLRB874; Engineering Metal Products Corporation,92 NLRB 823.3Supplement"B" embodies,in the main,the Employer's production and maintenanceemployees.4 Supplement "F" covers the gardening department employees.N -400DECISIONS OF NATIONAL LABOR RELATIONS BOARD-of the production and maintenance employees.The Employer, how-ever, voluntarily recognized the Intervenor as the exclusive bargain-ing representative for both groups of employees, and has bargainedwith the Intervenor for them as a single bargaining unit since March1935.5On March 8 and March 9, 1950, a single union-shop authorizationelection was conducted under the auspices of the Board among bothproduction and maintenance employees and general office and clericalemployees.On March 17, 1950, the Board issued- a certificate of re-sults showing that a majority of the employees eligible to vote votedin favor of the proposition.The Intervenor and the Employer argue that the history of col-lective bargaining should be determinative of the unit problem now-before the Board.While the history of collective bargaining is afactor to which the Board gives consideration in the determination ofwhat constitutes an appropriate unit, neither it nor a union-authori-_zation election held pursuant to a consent agreement, are binding onihe Board in the determination of the appropriate unit.5Disputed CategoriesWatchmen.-Thereare seven employees classified as watchmen.The Employer and the Intervenor do not believe that these employeesfallwithin the Act's definition of a guard, and should therefore beincluded in the unit.While the Petitioner would prefer to haveIhem included in the unit, it takes no position as to whether or not theyare guards within the meaning of the Act.The watchmen's duties consist of checking for damage to the sprin-kler system, checking for fires, frozen pipes, and for open doors andwindows, and punching clocks located throughout the plant.Theyare authorized to stop any violation of company rules which createsan immediate hazard to company property or the safety of personson the Employer's premises. If no immediate hazard is involved,their authority is limited to reporting any violation of such rules tothe Employer's guards.?Unlike the guards, they are not armed, uni-formed, or deputized.Their foreman, who is responsible to the per-sonnel department, also supervises the guards.85Between March 1935 and December 1938, there were oral agreements covering all ofthese employeesSince December 1938, there have been a series of written contractsbetween the Employer and the Intervenor covering all of these employees in a single unit.5Avondale Dairy Co.,et at,92 NLRB 89,Memphis Cold Storage Warehouse Com-pany,91 NLRB 1404,The Budd Company, Red Lion Plant,91 NLRB No 105,Interna-tional HarvesterCompany, West Pullman Works,90 NLRB No 240.'+The parties agree to the exclusion of guards, also known as gatemenThere areapproximately 17 guards, whose duties are to protect the plant from outside intruders.and to act on the watchmen's reports on inside interference.The guards are stationed at,particular posts and do not make any rounds.8The foreman of the watchmen and guards does not supervise any factory employees. KOHLER COMPANY401Under all these circumstances, we find that the watchmen are guardswithin the meaning of Section 9 (b) of the Act, and shall excludethem from the unit.'Shop ofte stenographers.-Thereare about two or three seniorand two or three junior shop office stenographers who the Petitionercontends should be excluded from the unit.These employees dostenographic and clerical work for, and are answerable to, the divi-sional superintendents of the production and maintenance departmentsand the plant- manager.They work in the offices of these superin-tendents and the plant manager, which are located in the productionand maintenance buildings.They do not take dictation concerning,nor do they have access to, any labor relations matters or documents.They are on an hourly basis of pay, and their take-home pay issubstantially equal to the average of the production and maintenanceemployees 10Their working hours are the same as those of pro-duction and maintenance employees on the day shift, and they punchthe same time clock as do these factory employees.Their vacationand seniority rights and all other terms and conditions of employ-ment are the same as those of the production and maintenance em-ployees.Some of the shop office stenographers have been recruitedfrom among the factory employees.We find that the shop office stenographers are plant clericals, such asthe Board has customarily included in production and maintenanceunits."'Accordingly, we shall include them in the unit.General office and clerical employees.-Thereare approximately250 of these employees who work in a separate building from theproduction and maintenance employees.They consist of clerks, sec-retaries, stenographers, typists, telephone operators, keypunch ortabulating machine operators, receptionist, bookkeeping machine op-erators, calculating machine or comptometer operators, janitors, andelevator operators.The Employer's personnel department, does thehiring for both the factory and general office employees .12Except for the elevator operators, who are paid on an hourly basis,they are all salaried employees.Their pay periods are different fromthose of the factory employees.They are on the office payroll, whilethe production and maintenance employees are on the factory payroll.They do not punch a time clock as do the factory employees. Thesick leave and vacation benefits are different for the two groups, butBThe Firestone Tire and Rubber Company,92 NLRB 1376;Locke Incorporated,92NLRB 864;Southland Manufacturing Company,91 NLRB No. 38.10Most of the production and maintenance employees are, however, on an incentive paysystem.11Recht-Froelich Chevrolet Company,92 NLRB No 228;Electrical Reactance Corpora-tion,92 NLRB 1256;Waterous Company,92 NLRB 76;Telechron, Inc,90 NLRB 931;United Screw & Bolt Corporation,89 NLRB 953.12There is no segregation of personnel in the personnel department for the two groups.943732-51--27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsurance and pension benefits, and the bonus plan are substantiallythe same.There are occasional transfers between the two groups.Some general office employees frequently visit the productiondepartments for the purpose of obtaining information.While there is a single committee which has participated in con-tract negotiations on behalf of the Intervenor for both groups ofemployees,the general office and clerical employees and the factoryemployees have separate representation on that committee.Thesame is true with respect to the processing of grievances.We do not find any compelling argument in this case to departfrom the Board's customary practice of excluding office clericals froma production and maintenance unit 13We shall therefore excludethese employees from the proposed unit.Clerks in the medical department.-Thereare three clerks whowork in a separate building housing the personnel and medical de-partments.They work under the supervision of the medical director,who is responsible to the personnel director.The medical depart-ment's function is to care for the employees'general health,to takecare of accidents,and make reports to the industrial commission onany accidents.This department services both factory and generaloffice employees.The principal duty of the clerks is to prepare all medical reportsafter obtaining the necessary information from the doctors and den-tists.They make longhand entries on medical records 14They alsoassist the nurses with first-aid work.They need no special trainingfor their work.They work the same number of hours as do thefactory employees, and their hours are staggered to accommodatethe factory employees.They do not punch a time clork.While theirlunch and recess period more nearly resemble those of the factoryemployees,their seniority and vacation rights are more like thoseof the general office employees.There is no interchange betweenthese clerks and the production and maintenance employees or thegeneral office employees.Upon the basis of the foregoing facts, it appears that the duties andemployment interests of the clerks in the medical department aremore closely allied with those of the general office and clerical em-ployees than to those of the production and maintenance employees.Acordingly,we shall exclude them from the unit.Draftsmenand technicians.-Thereare 2 engineering departments,one located in the building which houses the general office employees,is SeeThe Procter & Gamble ManufacturingCo, 92 NLRB No. 130 andThe Budd Com-pany, Red Lion Plant,91 NLRB No 103, where the Board excluded office clericals fromproduction and maintenance units notwithstanding a history of collective bargaining to thecoati ary.l4 If any reports must be typed, the clerks ordinarily send them, or in special cases, takethem over themselves to the general office to be typed. KOHLER COMPANY403hereinafter called Engineering A, and the other located in anotherbuilding which is separated from certain of the factory buildings bya fire wall, hereinafter called Engineering B.Engineering A hasapproximately 30 engineers, 10 technicians, and 20 draftsmen, andEngineering B has approximately 8 engineers, 6 technicians, and 6draftsmen isThe principal function of Engineering A is that of preparingspecifications for work in the factory, laying out work for renovatingfoundries, laying out production lines, and drawing up plans fornew buildings or the remodeling of old ones. It prepares the blue-prints and supervises the work involved. It is also consulted onseriousmachine breakdowns in the production departments.Theprincipalfunction of Engineering B is to take care of the engineeringrequirements-of that portion of the Employer's operations in whichengines and electric plants are manufactured,- while Engineering A.takes care of the engineering requirements of all the Employer'sother production departments.The principal function of the draftsmen in Engineering A is tolay out on the board the sketches of particular items prepared bythe engineers.Where complex items are involved, the engineer willassist the draftsmen in laying it out.The draftsmen gradually as-sume the functions of the engineers, and depending on their experienceand ability, ultimately acquire the engineer's classification.Some-times the engineer has the draftsmen check on the dimensions of aparticular item on the plant floor before laying it out.The principalfunction of the technicians in Engineering A is to make blueprintsof the matters laid out on the board by the draftsmen.This is doneby a mechanical process of blueprinting on a blueprint machine.Thetechnicians also run a photostat machine, and file copies of the sketchesand blueprints in the engineering office.The technicians also dowhatever blueprinting and photostating are required by the generaloffice employees.There is no special skill involved in operating theblueprint or photostat machines.The functions of the draftsmen of Engineering B are basically thesame as those of the draftsmen in Engineering A.Engineering Bhas two groups of technicians.The first group, consisting of one ortwo technicians, performs the same type of work as the techniciansin Engineering A 17The second group of five or six technicians per-16All parties agree to the exclusion of the engineers in both departments as professional'employees."Engineering B designs new electric plants and the necessary equipment to producethem.'TThe Engineering B technicians do their blueprinting and photostatingin the Engi-neering A building, since the only machines the Employer has are located there. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDforms tests on new models and on development work.The nature ofthe tests is determined by the engineers,and the technicians merelyfollow detailed instructions and report their results to the engineers.The technicians do not exercise any independent judgment in makingthese tests.Most of the testing work is performed in the same areawhere the Engineering B engineers and draftsmen do their work.Some of the testing, however,isdone on the plant floor where theengines and electric plants are manufactured.Most of the testingtechnicians have an engineering background and were recruited fromthe outside,although some were recruited from the factory.Whileno particular type of academic or engineering education or degree isrequired,they must have some mechanical or engineering background.There is no apprenticeship program for the testing technicians.Nodegree or academic training is required for the draftsmen in the twoengineering departments,but training in an architect's office in lay-outwork is normally required.Some employees,however,with no suchexperience are trained to become draftsmen.The technicians and draftsmen in each of the two engineeringdepartments are answerable to the chief engineer in their respectivedepartments, who in turn is responsible to the plant manager.Allare salaried employees,and their salaries are approximately 20 per-cent under the average salary of the engineers.All draftsmen andtechnicians in both departments are on the factory payroll.Theirhours are the same as those of the general office employees and theyusually work only on the day shift, while factory 'employees-.workmore than one shift.They do not punch time clocks as do the factoryemployees.Other terms and conditions of employment are the sameas those of the general office and clerical employees. ,The general office representatives of the Intervenor'sgrievancecommittee have represented the technicians and draftsmen in Engi-neering A on grievances,while the factory employees'representativeson the grievance committee have represented the Engineering B tech-nicians and draftsmen.On the basis of the foregoing facts, we are of the opinion that thedraftsmen and technicians have no substantial community of interestwith the production and maintenance employees involved herein. Inaccord with our usual practice in such cases we shall exclude themfrom the unit."'American Clubemployees.-TheAmericanClub is owned and op-erated by the Employer as one of the departments of the Company.There are approximately 35 employees in the department,consistingisS.B.Whistler and Sons, Inc,92 NLRB No 197;F. TV Lynch Company,92 NLRB867 ,Southern Desk Company,92 NLRB No 137;The OhioSteelFoundry Company,92 NLRB 683. KOHLER COMPANY405of cooks, chefs, assistant chefs, kitchen assistants, waitresses, chamber-maids, and office clerks.The American Club is a rooming and board-ing house located in a separate building approximately one-half blockfrom the closest building in which any other employees work. In themain, it serves the Employer's employees.19The majority of em-ployees rooming and boarding at the club are factory employees. Theemployees pay prescribed fees which are treated as separate trans-actions and are not deducted from their pay checks.They may, how-ever, buy meal books at the club and authorize the cost of the booksto be deducted from their pay checks.The American Club prepares lunches for the factory employees onthe day and night shifts.Factory employees deliver the food fromthe club building to the factory buildings on wagons, and the food isthen distributed by approximately 3 or 4 American Club employeesand from 15 to 20 factory employees.About one-half to 1 hour aday is spent by the particular factory employees engaging in thatwork.While doing that work, factory employees remain on the fac-tory payroll and are paid their regular factory rate, but do not getincentive pay for that time.While assisting in the food delivery anddistribution, they are under the supervision of the American Clubemployee in charge.Normally, certain factory employees are desig-nated to engage in that work.The American Club does not deliveror distribute food at the general office building.Office employees,however, may and do eat meals at the club.Factory employees some-times eat at the club, but do so less frequently than do the office em-ployees.There is no other company cafeteria.The club is the onlyhotel, restaurant, and tavern in the village of Kohler, Wisconsin.The American Club employees are under the supervision of a man-ager who is answerable to the American Club committee consisting ofthe Employer's personnel manager, treasurer, and purchasing agent.The- committee reports to the Employer's executives.The AmericanClub employees are recruited from the outside, and only in a fewinstances have they transferred from the factory.They are hourlypaid, and their take-home pay is approximately equal to that of thecommon laborers in the factory.They are on a separate payroll, andwork about 4 hours a week more than do the factory employees. Theirseniority, vacation rights, and other privileges and benefits are thesame as the factory employees.The Board has included cafeteria employees in units of productionand maintenance employees on the ground that their interests are notso dissimilar as to preclude their proper representation in a single11Occasionally there are transient guests when accommodations are available.There arealso one or two village school teachers who live at the club building. 406DECISIONSOF NATIONALLABOR RELATIONS BOARDunit.20We are of the opinion that the interests of the American Clubemployees are sufficiently related to those of the Employer's produc-tion and maintenance employees to permit their inclusion in the unit.We find that all production and maintenance employees at theEmployer's Kohler, Wisconsin, plant, including shop office stenogra-phers, American Club employees, all employees described in the Octo-ber 23, 1950, Supplement "B" of the present contract between theEmployer and the Intervenor, and all employees described in Sup-plement "F" of the contract, including employees doing experimentalwork in the development department, but excluding general office andclerical employees, draftsmen, technicians, clerks in the medical de-partment, employees in the employment department, doctors, dentists,nurses, engineers, employees in the chemical and physical laboratory,confidential employees, watchmen, guards, and supervisors, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section (9) (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]20Taunton Pearl Works,89 NLRB 1382;WmP McDonald Corporattion,83 NLRB 427;S. S. Pierce Co.,82 NLRB 1260;Wilson and Co, Inc.,80 NLRB 1466.SUB GRADE ENGINEERING COMPANYandCLIFFORD E. COLLINSINTERNATIONAL UNION OF OPERATING ENGINEERS, HOISTING ANDPORTABLE LOCAL No. 101 OF GREATER KANSAS CITY AND VICINITY,AFL,andCLIFFORD E. COLLINSSUB GRADE ENGINEERING COMPANYandERVIN R. STEWARTINTERNATIONAL UNION OF OPERATING ENGINEERS, HOISTING ANDPORTABLE LOCAL No. 101 OF GREATER KANSAS CITY AND VICINITY,AFL, and ERVIN R. STEWART.Cases Nos. 17-CA-2034, 17-CB-10,17-CA-235, and 17-CB-11.February 27, 1951Decisionand OrderOn July 25, 1950, Trial Examiner Charles W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report, and supporting briefs.The Respondents' requests for oral argument are hereby denied, as93 NLRB No. 45.